I first addressed the
General Assembly in the year 2000. The millennium
year was a time of great hope, reflected in the outcome
of the Millennium Summit. World leaders committed
the peoples of the planet to a new beginning in which
the dawn of the twenty-first century would mark a
break from the past, with a new sharing of burdens,
and a new common dedication to peace and human
progress.
Today the light of that new dawn is obscured by
the dark clouds of war, terror, ethnic violence and
continuing abuse of human rights. Twelve months ago
and again this week, the Secretary-General pointed out
that the Organization is at a fork in the road and that
we have to decide on the way forward. Much work has
been undertaken since the Secretary-General laid down
that challenge. The High-level Panel on Threats,
Challenges and Change is working on its report. I am
pleased to recall that the European Union (EU) made a
detailed submission to the Panel, drawn up during
Ireland's recent presidency of the Union. We also took
a decision to mainstream the issue of effective
multilateralism in the Unionís discussions with other
regional groups.
We await the Panel's report and the Secretary-
Generalís recommendations that will follow. In his
address on Tuesday, the Secretary-General expressed
the hope that when the heads of State and Government
meet next year to review progress on the Millennium
Declaration they will be ready to take bold decisions.
They must, because the longer we linger at the fork in
the road, the more difficult will be the road ahead.
We cannot afford to postpone action. More and
more citizens of the world are questioning whether the
United Nations has the capacity, or even the will, to
prevent conflict and protect the vulnerable from
injustice. They are becoming increasingly disillusioned
with an Organization which either cannot take
decisions or whose decisions are ignored with
impunity. They see the politics of the lowest common
denominator in operation, with strong and sensible
draft resolutions watered down to mere platitudes.
They hear the United Nations being denigrated by
those who make a virtue of their determination to put
national interests above all other considerations. They
fear that the Organization is no longer driven by the
determination and idealism of the founding fathers.
My Prime Minister, Taoiseach Bertie Ahern,
made clear last year, when he addressed the General
Assembly, where the fault lies. It lies with us, the
Governments of the Member States. We have a strong
and much respected Secretary-General in Kofi Annan.
We have brave and dedicated officials. Many have put
their lives on the line for the Organization and what it
stands for. Some have made the ultimate sacrifice. United
Nations staff deserve better protection in the future.
It is time for the Governments of Member States
to act. We need, as the Secretary-General put it, to seek
common solutions to common problems. That will
require political will and effective structures. Neither
one on its own will suffice. The essential requirement
is a more effective system of collective security. Such a
system requires the unique legitimacy offered by an
effective United Nations and its Charter.
It is clear that the composition of the Security
Council no longer accurately reflects global
geopolitical realities. In Irelandís view, a modest and
regionally balanced increase in its membership, both in
the permanent and non-permanent categories, is
justified. Increased representation from the developing
world would enhance its legitimacy, and thereby its
effectiveness.
But a more effective Security Council will need
more than a change in structures. There has to be a
change in attitudes. Those States that sit on the Security
Council have a responsibility to rise above national or
regional interests and act in the wider interests of
mankind. That is an obligation that rests on each and
every member of the Council. But those who either
assert or aspire to positions of world leadership - and
there is no shortage of candidates - bear a particular
responsibility to act in the global interest.
Putting national interests first is not an effective
answer to the challenges that confront us. It may be a
clichÈ to say that our planet is shrinking, but that does
not make it any less true. While most of us continue to
wish to organize and govern ourselves primarily within
the framework of the nation-State, we must recognize
that technological development and economic
37

integration are impairing the effectiveness of the
nation-State as a defensive bastion.
Power and influence must be used in the interests
of the international community as a whole, rather than
for the pursuit of narrow, short-term interests. States
and regions have broad and varied interests, both
individual and collective. Our system must
accommodate and reconcile those interests. Otherwise
we are doomed to division between those who would
impose hegemony and those who would resist it.
In his report on the implementation of the
Millennium Declaration, the Secretary-General has
warned that the world is falling short in its
performance towards the achievement of the
Millennium Development Goals. In sub-Saharan Africa
especially, many countries are caught in a poverty trap
and face the crippling challenges of unsustainable debt
and HIV/AIDS, often compounded by instability.
Ireland fully recognizes the seriousness of the
shortfall in development funding that faces us, which is
presently estimated at Ä50 billion per year. The best
means of bridging that gap is for donor nations to
recommit themselves to reaching the United Nations
target for official development assistance of 0.7 per
cent of gross national product. The Irish Government
remains committed to that goal. Ireland, which has
increased its official development assistance very
substantially in recent years, will continue working
actively with its developing country partners to build a
strong global partnership for development.
Economic and social development is the means
by which the worldís poorer countries can be lifted out
of poverty. An open international trading regime aimed
at facilitating investment is an integral part of our
multilateral system, and fair market access is an
essential part of that. Some developing countries
estimate that, in a best-case scenario, a successful
outcome to the Doha Round could help raise up to 500
million people out of extreme poverty. Fairer
international trading arrangements are imperative if we
are to address the problems of underdevelopment.
Ireland and its European Union partners are determined
not to be found wanting in the task of bringing the
Doha Round of multilateral trade negotiations, finally,
to a conclusion, with an agreement that meets the
essential concerns of all sides.
Over the past year we have once again seen that
the failure of State institutions is a major source of
conflict and human misery. The responsibility for
protecting people from conflict and the effects of
conflict, and from humanitarian catastrophe, lies
primarily with the Governments concerned. However,
it has been well demonstrated that events within a
particular country can threaten international peace and
security and spread misery far beyond its borders.
Where Governments are unable or unwilling to take the
necessary steps to prevent catastrophe in their own
country, I believe that the international community has
responsibilities to protect in those circumstances.
It is increasingly evident that instability very
frequently arises from situations where human rights
are abused or denied. The abuse of human rights is also
at the root of poverty and underdevelopment. Respect
for human rights, on the other hand, is an essential
element of good governance, and must be at the centre
of efforts to prevent conflict, and of post-conflict
reconstruction. Presently, 40 per cent of conflicts that
appear to have been resolved break out again within
five years. We simply must do better in identifying
emerging problems sooner. We also need to put in
place policies and structures that are effective within a
new, enforceable legal framework.
I hope, therefore, that the High-level Panel will
address the serious questions involved in international
intervention, and put forward recommendations that
will act as a basis for consensus. We trust that they will
also give full and careful consideration to the policies
and structures that we need in order to carry out our
responsibilities towards States and societies at risk of
instability. Any such structures must facilitate a
sustained engagement with those States, to ensure that
they receive whatever assistance is needed - political,
humanitarian and economic - to avert instability or a
return to conflict. In addressing those problems on the
basis of the report of the High-level Panel, let us not
sacrifice substance on the altar of process.
Ireland welcomes the increasing role of regional
and subregional organizations in crisis management,
under the overall authority of the Security Council. The
European Union is engaged in developing its role in
conflict prevention and crisis management, while fully
recognizing the central role and authority of the United
Nations. I am pleased to state that during Irelandís
recent presidency of the European Union, important
progress was achieved in implementing the Joint
Declaration on United Nations-European Union
Cooperation in Crisis Management. It was agreed in
38

June, during our presidency, that the European Union
will make a rapid response capability available, and at
the service of the United Nations. That will take effect
on an initial basis in 2005, with the full complement of
1,500 troops being ready and available by 2007.
The efforts of the African Union and the
Economic Community of West African States in crisis
management have been particularly valuable and
deserve support. The African Unionís involvement in
Darfur, where it currently has 120 monitors with a
protection force of 300, is an extremely positive
development. It is fully supported by the European
Union, including through the African Peace Facility,
established during Irelandís recent presidency of the
Union. The African Union is planning to augment its
contingent in Sudan, where it is estimated that a force
of at least 5,000 may be necessary to assure a secure
environment for the people of Darfur. The European
Union is ready to increase its backing for the African
Unionís effort accordingly.
Whatever political difficulties may have arisen in
Darfur, the people there did not deserve to suffer
massacre, rape and famine, or to see their villages and
crops destroyed and their livestock driven off. When
the depredations of the ruthless militias were unleashed
upon them, they looked in vain for the even-handed
protection of their Government.
I want to recognize the efforts of United Nations
agencies and non-governmental organizations ó
including Irish organizations such as GOAL, Concern
and TrÛcaire ó that responded so quickly and
generously to the humanitarian crisis in Darfur. The
dedication of humanitarian aid workers must also be
applauded.
The humanitarian needs in Darfur still remain
immense. I appeal for continued support from the
international community to meet the funding shortfall.
Ireland has contributed almost $6 million in
Government-funded aid so far this year to assist the
humanitarian effort there through United Nations
agencies as well as through Irish and international non-
governmental organizations. The Irish people have
been greatly moved by the suffering in Darfur and have
been generous in providing additional, non-government
financial support for the relief effort.
I also wish to pay tribute to the leadership of the
Secretary-General in insisting on an appropriate
response from the Security Council. I welcome the
recent adoption by the Security Council of resolution
1564 (2004), although it is a matter of regret and
bewilderment to many that the resolution did not
receive the unanimous backing of Council members. I
hope that the Council will now unite in seeking to
assert its will and bring an end to a situation that is an
affront to humanity.
I urge the authorities in the Sudan to fulfil, with
the utmost urgency, the obligations that have been
imposed on them by the Security Council. They must
cooperate closely with the monitors deployed by the
African Union. They must ensure that the Janjaweed
militia are brought under control and disarmed and that
persons responsible for crimes and serious violations of
human rights are brought to justice. And they must
ensure that secure conditions are restored so that
people can return voluntarily to their homes. I also
urge all parties in the Abuja talks, including the rebel
groups, to show flexibility and goodwill so that the
underlying problems of Darfur can be resolved in a
peaceful manner.
Once again, we meet in the General Assembly
Hall under the shadow of terrorism. The recent
appalling images from Beslan provide a further
emphatic demonstration of the moral bankruptcy of
terrorism. The fact that those attacks targeted innocent
children, along with the consequent trauma caused to
children worldwide who saw the torn bodies of the
children and mothers of Beslan on their television
screens, make them all the more heinous. They
reinforce, if reinforcement were needed, the absolute
duty of Member States of the United Nations to
cooperate effectively in identifying and bringing to
justice those who plan, direct, finance, facilitate and
carry out terrorist acts.
Terrorist acts are always reprehensible, and those
who carry them out bear full responsibility for them.
That is true irrespective of any underlying factors that
might exist, such as national or civil conflict or
oppressive economic or social conditions. We must
show determination to confront and face down
terrorists when they test our resolve through their
involvement in heinous acts of violence designed to
terrorize the public into conceding to their distorted
view of the world. But we also have to be smart to win.
Terrorism can rarely be defeated by exclusively
military or security means, although those means are
obviously a very necessary component in the fight
39

against terrorism. It is necessary, at the same time, to
address the root causes of terrorism. I made that point
when I addressed the General Assembly in the
aftermath of the atrocities of 11 September, and I make
no apologies for repeating it today. Let there be no
misunderstanding. I offer no excuses for terrorism.
Terrorism is evil. But it is my strong belief that people
are not born evil. At a certain point in their lives,
something - perhaps a particular event or the
experience of indoctrination - causes them to embrace
evil. To seek to address that root cause is not to be soft
on terrorism, it is the intelligent way to attack
terrorism.
Terrorism tests the effectiveness of our national
and collective security systems, but it also tests the
quality of our institutions, including our systems of
justice, and the strength of our values. As we seek to
protect ourselves, we must ensure that those
institutions remain strong, that democratic values are
not undermined, that our systems of justice are not
compromised and that our struggle is conducted in full
respect for international law and human rights norms.
If we fail to do that, any success we achieve over
terrorists will be at the expense of the way of life we
seek to protect.
The people of Israel and Palestine continue to
suffer from violence that is as futile as it is tragic. The
root cause of the Israeli-Palestinian conflict is a struggle
over land. The land must be shared by agreement
arrived at through negotiation between the parties to
the conflict. The continuing unilateral expansion of
settlements and the construction and maintenance of
the separation barrier on the West Bank will make the
conflict more difficult to resolve. The entire international
community - particularly Israelís friends ó need to
send that clear and unambiguous message to the Israeli
Government and the people of Israel.
Ireland acknowledges the right, indeed the
responsibility, of the Israeli Government to protect its
people, including, if it so wishes, by a security fence
along its recognized borders. However, the building of
the fence in the West Bank serves to divide Palestinian
communities and creates severe hardship for them. It
will also serve to perpetuate the so-called facts on the
ground, and make it more difficult to reach a final
settlement. The advisory opinion of the International
Court of Justice has given clear guidance on the fence
that should be given careful consideration by those
whose policies and actions it addresses.
The Palestinian Authority must also assume its
responsibilities under the road map, notwithstanding
the difficulties it faces. Effective and responsible
leadership is required. The Palestinian people can best
achieve their sovereignty by restoring national
discipline and rejecting the path of violence.
Ireland, in common with its EU partners,
continues to believe that the only way to reach a
comprehensive settlement of the conflict is through the
Quartet road map. In the Tullamore Declaration, issued
during Irelandís recent presidency of the European
Union, EU ministers welcomed the expressed intention
of Prime Minister Sharon to withdraw from Gaza and
acknowledged the impetus that such a withdrawal
could give to the peace process, as long as it met
certain conditions, including that it take place in the
context of the implementation of the road map.
I therefore urge Israel and the Palestinian
Authority to cooperate closely with the Quartet to
ensure that the withdrawal from Gaza is accompanied
by the full and effective assumption by the Palestinian
Authority of its responsibilities in the territory, and that
a momentum towards the full implementation of the
road map is developed.
The passage of Security Council resolution 1546
(2004) and the subsequent establishment of the Interim
Government of Iraq, represented a crucial coming
together by the international community on the
importance of reconstruction in Iraq. It is vital that that
Government should be able to move ahead and
establish a full democratic mandate. However, the
security situation in Iraq remains a matter of grave
concern to us all, and the challenges facing the new
Government are great. An end to the lethal violence
that is disrupting the normal development of that
country is essential.
Ireland has always seen the role of the United
Nations as central to the issue of reconstructing Iraq.
We therefore welcome the forthcoming return of the
United Nations mission. Ireland and its EU partners
will seek to ensure that that mission is provided with
the necessary security to allow it to carry out its
functions.
The Irish and British Governments continue to
work in close partnership to consolidate peace and
political stability in Northern Ireland. Since the Good
Friday Agreement of 1998, considerable progress has
been made in improving and normalizing life in
40

Northern Ireland. In our view, the complete
implementation of the Good Friday Agreement remains
definitively the best way forward.
The elections to the Northern Ireland Assembly
last November gave leadership mandates to the Sinn
Fein party and the Democratic Unionist Party in their
respective nationalist and unionist communities. Since
then, both Governments have engaged in intensive
discussions with all the parties to finally resolve the
key issues of confidence that have thus far frustrated
the full achievement of peace and political stability in
Northern Ireland. Those key issues include ending
paramilitary activity in all its forms; completing the
process of decommissioning Irish Republican Army
weapons; the implementation by the British
Government of the agreed programme of normalization
and demilitarization; ensuring that the new policing
service is supported by all sections of the community
and resolving the related issue of the devolution of
justice and policing powers; and obtaining
commitments from all parties to fully participate in the
institutions of the Agreement.
Those were the issues that were addressed in
three days of intensive talks that were convened by
both Governments in Leeds Castle in England last
week. Substantial progress was made in the talks
regarding the issues of paramilitarism and arms
decommissioning. As Prime Minister Blair said after
the talks, the contours of the paramilitary question are
now in sight of being resolved, to be accompanied by
subsequent demilitarization, as agreed in the joint
declaration issued by the British and Irish
Governments last October. In addition, significant
progress was made with regard to the policing issue
and the devolution of those powers to devolved
institutions in Northern Ireland.
Regrettably, it was not possible to achieve
agreement among the parties themselves on the
question of the operation of the political institutions of
the Agreement. Talks are continuing in Belfast this
week to see if the gaps between the parties on that
issue can be resolved. The gaps are narrow and can,
and must, be overcome at the earliest possible date. It
was noteworthy in that regard that the leader of the
Democratic Unionist Party, Mr. Ian Paisley, made the
point immediately after the talks that a golden
opportunity has been available to realize a stable and
entirely peaceful future. For our part, the Irish
Government is open to considering changes that would
improve the workings of the institutions while
maintaining compliance with the fundamentals of the
Agreement, and we have brought forward proposals in
that regard. But, I reiterate, as the Taoiseach emphasized
last weekend, such changes must not disturb the
fundamental balance of the Good Friday Agreement, in
particular its key power-sharing provisions.
The resolution of those institutional questions
would allow both Governments to bring forward a
comprehensive package providing a template for
political stability in Northern Ireland. It would be a
tragedy if the failure to bridge the remaining gaps on
that institutional matter frustrated the goal of
definitively removing the issue of arms from politics in
Northern Ireland. The people, rightly, would not
understand why that long-awaited prize was denied
because of a reluctance to fully embrace the structures
of partnership and power-sharing.
If, on the other hand, those institutional issues
can be resolved and a comprehensive agreement then
brought forward, we can finally liberate partnership
politics in Northern Ireland and allow its committed
and talented politicians ó from all sides of the
community ó to collectively get on with the job of
providing better governance, a prospering economy
and a fair society for all of the people.
I will conclude where I began, on the need to
rededicate ourselves to the reinvigoration of this great
Organization.
Next year will be a year in which important
decisions on the future of the United Nations must be
taken. We need to rededicate ourselves to the principles
and purposes for which this Organization was founded.
We need to restore the sense of ambition and idealism
that illuminated the United Nations at its inception. We
need, above all, to build an Organization that is results-
oriented and that can demonstrate that politics is the
most effective means of resolving conflict. Let us make
2005 the year in which the United Nations is reborn
strong, effective and respected, as the founding fathers
intended it to be.